MORGAN, Justice (dissenting).
I dissent.
I agree that the statute is not a model of clarity, but I don’t think we have to make it worse by exercising semantic gymnastics. On one side of the road we would approve upgrading bare campsites with electricity and water while on the other side bar removal of cabins for the purpose of installation of similarly improved campsites.
I don’t approve the fine distinction between camping and tourist accommodation facilities. The statute refers to them in the conjunctive as well as the disjunctive. The replacement of cabin facilities by camping facilities is no more improvement than upgrading bare campsites to improved campsites. If the city was upgrading campsites to motel facilities I would agree that it is barred, but that is not the case.
I am authorized to state that WOLLMAN, C. J., joins in this dissent.